Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to replace “ACRYSOL K-140” with the more generic “emulsifier”. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See MPEP 2163.05(I)(B). In the present case, the originally filed disclosure only makes reference to ACRYSOL K-140 and there is no indication the broader genus “emulsifier” was contemplated. Given the breadth and wide variation of structures encompassed by the genus “emulsifier”, which encompasses various hydrophilic/hydrophobic moieties in varying proportions such that the emulsifiers have differing HLB values (thus favoring different emulsions, such as water-in-oil versus oil-in-water emulsions), it is concluded that the single disclosed species of ACRYSOL K-140 is not representative of the entire genus. Therefore, claim 1 fails to comply with the written description requirement. This issue can potentially be overcome by the submission of evidence in the form of a Declaration as to the identity of the “ACRYSOL K-140” used within the specification and reciting such within the claims, depending on the nature and sufficiency of the evidence provided. See MPEP 608.01(v).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when the temperature of the mixture of the carrier and the dispersal phase in step (iii) arrives at 60°C”. The scope of the claim is unclear as there is no aforementioned requirement that one heat to 60°C. Rather, the preceding step (iii) only alludes to the range of 40-60°C. This issue can be resolved by reciting “(iv) emulsifying as follows: heating the mixture of the carrier and the dispersal phase in step (iii) to 60°C, adding an…”. 
Claim 1 has been amended to recite “at the temperature of 60 to 80°C” which lacks antecedent basis. Reversion back to “at a temperature” is suggested. 
The transparency test portion of step (iv) raises issues concerning indefiniteness. Claim 1 has been amended to recite “during this duration”, which lacks antecedent basis. Moreover, assuming this is referring to the 3-5 hour time period of step (iii), the claim refers to “dissolving sample of the resulting product” which suggests testing after the 3-5 hour period and the claim also recites “during this duration”, which suggests within the 3-5 hour period. Claim 1 recites “if it fails the transparency test”, but what constitutes a test failure is not defined. In view of the above issues, the scope of the claim is unclear. 
Recitation of “in a ratio by mass of 6:4 to form a second mixture… controlling quality of resulting product by, during the 3 to 5 hours, dissolving a sample of the second mixture into water not transparent then continuing heating the second mixture and measuring of a sample of the second mixture dissolved in water every 30 minutes until the sample of the second mixture dissolved in water is observed to be transparent” is suggested to resolve several of the above issues. Should the terminology “the second mixture” be used, it is suggested “for the entire mixture” be amended to recite “the second mixture”.
The test section also states “the reaction is quenched, the temperature is decreased until it is in the range of 40 to 60°C”, but the claims do not allude to a chemical reaction. It is unclear what reaction is being quenched. It is also unclear what is meant to constitute “quenching”. Is water or some other reagent being added? Perhaps “quenching” is simply cooling the mixture to 40 to 60 °C?
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments do not appear to pertain to the grounds of rejection presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764